Exhibit 10.1

April 1, 2015

Mr. Boris Teksler

Via E-mail

Dear Boris,

On behalf of Unwired Planet, Inc. (the “Company” or “Unwired Planet”), I am
pleased to offer you the position of Chief Executive Officer (“CEO”) and
President of Unwired Planet. In addition to serving as CEO and President, you
will be appointed to and serve as a Director on the Company’s Board of Directors
(the “Board”), subject to proper Board and shareholder approvals. Your first day
of employment with the Company will be June 1, 2015, unless an earlier start
date is mutually agreed, provided the Company will announce your hire on the
earlier of (i) the date ten (10) days after the date hereof, and (ii) the date
on which your current employer announces your intention to resign. You will
report to the Board. This letter agreement sets forth the terms of your
employment with the Company.

DUTIES AND RESPONSIBILITIES:

You agree to devote your full business time and attention to the performance of
your duties as CEO and President, will perform your duties and responsibilities
faithfully, diligently and competently and will use your best efforts to further
the business of the Company. You will not engage in any other business,
profession, or occupation for compensation or otherwise which would conflict or
interfere with the rendition of such services, either directly or indirectly.
You will have responsibility for the day-to-day business and affairs of the
Company and shall have such other powers and duties as may from time to time be
prescribed by the Board. However, you may serve as a director on the board of
companies and/or non-profit organizations so long as such service does not
interfere with your ability to perform your duties as CEO and President of
Unwired Planet or otherwise present a conflict of interest. In each instance,
you must disclose such position to the Board prior to accepting the position
and, in the case of a board of director position with a for profit company, you
must obtain approval from the Board, which approval shall not be unreasonably
withheld.

You understand and agree that by accepting this offer of employment, you
represent to the Company that your performance will not breach any other
agreement to which you are a party, and that you have not entered into and will
not enter into during the term of your employment with the Company any oral or
written agreement in conflict with any of the provisions of this letter or the
Company’s policies. You are not to bring with you to the Company, or use or
disclose to any person associated with the Company, any confidential or
proprietary information belonging to any former employer or other person or
entity with respect to which you owe an obligation of confidentiality under any
agreement or otherwise. The Company does not need and will not use such
information and will assist you in any way possible to preserve and protect the
confidentiality of proprietary information belonging to third parties. Also, we
expect you to abide by any obligations to refrain from soliciting any person
employed by or otherwise associated with any former employer and suggest that
you refrain from having any contact with such persons until such time as any
non-solicitation obligation expires.

COMPENSATION:

Base Salary: Your initial base salary will be at the rate of $1,000,000.00 per
year, less payroll deductions and all required withholdings, paid regularly in
accordance with standard Company procedures. You will be eligible for periodic
salary reviews based on your individual performance, as well as that of the
Company. There will be no additional compensation for your service on the Board.
The Company does not anticipate that you will be eligible for any bonus or other
incentive compensation in addition to your base salary, other than the signing
bonus as noted below.



--------------------------------------------------------------------------------

Signing Bonus: The Company shall pay you a one-time signing bonus of $100,000
(the “Signing Bonus”), subject to any payroll deductions and all required
withholdings, in the first regular pay period after your employment commences;
provided that if you are terminated by the Company for any reason other than
without Cause (as defined below), or if you terminate your employment for any
reason other than Good Reason (as defined below) within twelve (12) months of
your start date, you will be required to repay, within 30 days following such
termination or resignation, the Signing Bonus.

Equity: Promptly and as soon as reasonably practicable following your acceptance
of this offer of employment, the Board will approve the grant to you of an
option to acquire shares of the Company’s common stock representing 4.5% of the
then issued and outstanding shares of common stock (the “Option”), subject to
Board approval, which grant shall be effective as of your first day of
employment (the “Grant Date”). The Option will have an associated exercise price
set at the closing price of the Company’s common stock on the Grant Date. The
Option will vest over three (3) years (with one-third vesting on the first
(1st) anniversary of the commencement of your employment and the balance vesting
in ratable quarterly installments) subject to your continued employment. The
Option will be subject to the terms and conditions of the Company’s Second
Amended and Restated 2006 Stock Incentive Plan (as amended, restated or
otherwise modified from time to time, the “Plan”). In the event of a Change in
Control (as defined in the Plan) and the termination of your employment with the
Company or its successor entity by the Company or its successor entity without
Cause or by you for Good Reason during the period twelve (12) months following
such Change in Control, the Option shall immediately vest and shall become
exercisable upon the termination of your employment.

BENEFITS:

Vacation: You will be entitled to accrue up to twenty (20) paid vacation days in
each year, which shall accrue ratably, and shall otherwise be subject to the
Company’s standard vacation policy. You shall also be entitled to all paid
holidays given by the Company to its executives.

Employee Benefit Plans: You will be entitled to participate in all group benefit
plans generally available to senior executives of the Company, in accordance
with Company policy.

Business Expenses: You will be reimbursed for reasonable and documented
out-of-pocket business expenses in connection with the performance of your
duties and responsibilities as President and CEO of the Company, in accordance
with the Company’s expense reimbursement policy.

TERMINATION:

Termination without Cause or for Good Reason: Your employment with the Company
at all times will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
If your employment is terminated by the Company without Cause (as defined below)
(and other than as a result of your death or disability) or by you for Good
Reason (as defined below), and such termination constitutes a “separation from
service” (as defined under Treasury Regulation Section 1.409A-1(h)) (a
“Separation from Service”), you will be entitled to (i) payment of all earned
but unpaid base salary amounts and any unreimbursed business expenses through
your final date of employment (the “Accrued Benefit”), (ii) continuation of your
base monthly salary in effect at the time of your termination for a period of
twelve months following such Separation from Service based on the Company’s
typical payroll cycle, and (iii) payment of your monthly COBRA premiums
(provided that you timely elect COBRA coverage benefits) for twelve months
following such Separation from Service; provided, however, that in the event you
obtain other employment prior to the end of such twelve month period the
Company’s payments under COBRA will terminate early at such time as you are
eligible to receive health benefits through such other employment (both (ii) and
(iii) being subject to your execution of a release in a form and manner
satisfactory to the Company and you within sixty (60) days following your
Separation from Service and continued adherence to the Confidentiality Agreement
and its restrictive covenants described below).



--------------------------------------------------------------------------------

Other Termination: You will be entitled to the Accrued Benefit through your
final date of employment. If you are terminated by the Company for any reason
other than without Cause, or if you terminate your employment for any reason
other than Good Reason, you will only be entitled to the Accrued Benefit.

Definition of Cause: “Cause” shall mean any of the following: (i) your conduct
constituting a material act of misconduct in connection with the performance of
your duties, including, without limitation, misappropriation of funds or
property of the Company or any of its affiliates; (ii) your commission of any
felony or a misdemeanor involving moral turpitude, deceit, dishonesty or fraud,
or any conduct by you that would reasonably be expected to result in material
injury or reputational harm to the Company or any of its affiliates if you were
retained in this position; (iii) your continued non-performance of your duties
hereunder (other than by reason of your physical or mental illness, incapacity
or disability) which has continued for more than 30 days following written
notice of such non-performance from the Board; (iv) your breach of the
Confidentiality Agreement or any of its restrictive covenant obligations (e.g.,
confidentiality, non-compete, non-solicitation, etc.); (v) your material
violation of the Company’s written employment policies; or (vi) failure to
cooperate with a bona fide internal investigation or an investigation by
regulatory or law enforcement authorities, after being instructed by the Company
to cooperate, or the willful destruction or failure to preserve documents or
other materials known to be relevant to such investigation or the inducement of
others to fail to cooperate or to produce documents or other materials in
connection with such investigation.

Definition of Good Reason: “Good Reason” shall mean that you have complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events: (i) a material diminution in your responsibilities,
authority or duties; (ii) a material diminution in your Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; or (iii) the material breach of the terms of this letter agreement by
the Company. “Good Reason Process” shall mean that (i) you reasonably determine
in good faith that a “Good Reason” condition has occurred; (ii) you notify the
Company in writing of the first occurrence of the Good Reason condition within
60 days of the date on which you first become aware of the occurrence of such
condition; (iii) you cooperate in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) you terminate your employment within 60
days after the end of the Cure Period. If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

Notwithstanding any provision to the contrary in this letter, if you are deemed
by the Company at the time of your Separation from Service to be a “specified
employee” for purposes of Code Section 409A(a)(2)(B)(i), to the extent delayed
commencement of any portion of the severance benefits to which you are entitled
under this letter is required in order to avoid a prohibited distribution under
Code Section 409A(a)(2)(B)(i), such portion of your benefits shall not be
provided to you prior to the earlier of (i) the expiration of the six-month
period measured from the date of your Separation from Service with the Company
or (ii) the date of your death. Upon the first business day following the
expiration of the applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due under this letter shall be paid as otherwise provided
herein. For purposes of Code Section 409A (including, without limitation, for
purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), your right to
receive installment payments under this letter shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment. It
is intended that all of the severance benefits payable under this letter
satisfy, to the greatest extent possible, the exemptions from the application of
Code Section 409A provided under Treasury Regulations 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9), and this



--------------------------------------------------------------------------------

agreement will be construed to the greatest extent possible as consistent with
those provisions. For the avoidance of doubt, if any reimbursements payable to
you are subject to the provisions of Code Section 409A: (a) to be eligible to
obtain reimbursement for such expenses you must submit expense reports within 30
days after the expense is incurred, (b) any such reimbursements will be paid no
later than December 31 of the year following the year in which the expense was
incurred, (c) the amount of expenses reimbursed in one year will not affect the
amount eligible for reimbursement in any subsequent year, and (d) the right to
reimbursement under this letter agreement will not be subject to liquidation or
exchange for another benefit.

CHANGE IN COMPANY PRIOR TO START DATE;

If a Change in Control occurs, or the Company enters into a definitive agreement
to consummate a Change in Control (collectively referred to hereafter as an
“Event”), after your acceptance of this offer of employment and prior to your
start date and such Event prevents you from starting employment in the offered
position at the offered terms (whether due to Change in Control or other
issues), you will receive (i) your base monthly salary for a period of twelve
months commencing on your scheduled start date pursuant to the Company’s typical
payroll cycle, and (ii) payment of your monthly COBRA premiums from your last
employment (provided that you timely elect COBRA coverage benefits) for twelve
months commencing on your scheduled start date; provided, however, that in the
event you obtain other employment prior to the end of such twelve month period
the Company’s payments under COBRA will terminate early at such time as you are
eligible to receive health benefits through such other employment; and (iii) a
lump sum payment of $1,300,000.00 (one million, three hundred thousand dollars)
within seventy-five days (75) of the scheduled start date (each of (i), (ii) and
(iii) being subject to your execution of a standard release in a form and manner
satisfactory to the Company and you within sixty (60) days following your
scheduled start date). If you are preventing from starting employment by an
Event, the restrictive covenants contained in paragraph 6 of the Confidentiality
Agreement attached as Exhibit A shall be void. The payments set forth in this
paragraph shall be the sole and exclusive remedy in the event that you are
unable or unwilling to commence employment with the Company as a result of the
events described herein.

CONFIDENTIALITY AGREEMENT AND RESTRICTIVE COVENANTS:

Concurrently with signing this Agreement, you agree to sign and return with this
Agreement the Company’s Confidential Information and Invention Assignment
Agreement (the “Confidentiality Agreement”), attached hereto as Exhibit A.

Attorneys’ Fees: If you accept this offer and do not revoke such acceptance, the
Company will reimburse you for legal fees incurred in connection with your
negotiation and acceptance of employment with the Company up to a total of five
thousand dollars ($5,000.00). Such reimbursement shall be made by the Company to
you no later than sixty days after your submission of an invoice to the Company
for such fees.

Section 280G. In the event that the amount of any compensation payable to you
pursuant to this letter agreement or otherwise, calculated in a manner
consistent with Section 280G of the Code and the applicable regulations
thereunder (the “Aggregate Payments”), would be subject to the excise tax
imposed by Section 4999 of the Code, then the Aggregate Payments shall be
reduced (but not below zero) so that the sum of all of the Aggregate Payments
shall be $1.00 less than the amount at which you become subject to the excise
tax imposed by Section 4999 of the Code; provided that such reduction shall only
occur if it would result in you receiving a higher After Tax Amount (as defined
below) than you would receive if the Aggregate Payments were not subject to such
reduction. In the event of such a reduction, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the



--------------------------------------------------------------------------------

furthest in time from consummation of the transaction that is subject to
Section 280G of the Code: (1) cash payments not subject to Section 409A of the
Code; (2) cash payments subject to Section 409A of the Code; (3) equity-based
payments and acceleration; and (4) non-cash forms of benefits; provided that in
the case of all the foregoing Aggregate Payments all amounts or payments that
are not subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or
(c) shall be reduced before any amounts that are subject to calculation under
Treas. Reg. §1.280G-1, Q&A-24(b) or (c). For purposes hereof, the “After Tax
Amount” means the amount of the Aggregate Payments less all federal, state, and
local income, excise and employment taxes imposed on you as a result of your
receipt of the Aggregate Payments. The determination as to whether such a
reduction in the Aggregate Payments is required hereby shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”).

Governing Law: This Agreement will be governed by the laws of the State of
Nevada without reference to conflict of laws provisions.

Entire Agreement: This letter agreement, your Confidentiality Agreement and any
written Company plans that are referenced in this agreement, as such written
plans may be amended by the Company from time to time, set forth the terms of
your employment with the Company, and supersede and replace any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company. For the avoidance of doubt, the benefits described
in the section entitled “Termination” are in lieu of, and not in addition to,
any executive severance plan or policy maintained by the Company. No waiver,
alteration, or modification, if any, of the provisions of this agreement shall
be binding unless in writing and signed by duly authorized representatives of
the parties hereto.

Boris, we are very pleased that you have agreed to join us and look forward to
working together.

Please sign below to formalize your acceptance of our offer and return a scanned
copy of the letter to my attention no later than April 2, 2015. Thank you.

 

Best regards,

/s/ William Marino

William Marino, Director On behalf of the Board of Directors of Unwired Planet

 

Signed, agreed and accepted:

/s/ Boris Teksler

Boris Teksler April 2, 2015